                                              Case 3:18-cv-07653-JD Document 47 Filed 06/22/20 Page 1 of 3




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                                                    UNITED STATES DISTRICT COURT
                                   10
                                   11                            NORTHERN DISTRICT OF CALIFORNIA
                                   12
                                        CHAD LINTON, et al.,                                   Case No. 3:18-cv-07653-JD
                                   13
SEILER EPSTEIN LLP




                                                  Plaintiffs,                                  PLAINTIFFS’ NOTICE OF MOTION AND
                                   14
                                                                                               MOTION FOR SUMMARY JUDGMENT, OR IN
                Attorneys at Law




                                   15          vs.                                             THE ALTERNATIVE, FOR PARTIAL
                                                                                               SUMMARY JUDGMENT
                                   16   XAVIER BECERRA, in his official capacity as
                                        Attorney General of California, et al.,                [FRCP 56]
                                   17
                                   18             Defendants.                                  Courtroom 11, 19th Floor
                                                                                               Judge:   Hon. James Donato
                                   19
                                   20
                                   21
                                               TO ALL PARTIES, THROUGH THEIR ATTORNEYS OF RECORD:
                                   22
                                               PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. Pro. 56, plaintiffs Chad Linton,
                                   23
                                        Paul McKinley Stewart, Kendall Jones, Firearms Policy Foundation, Firearms Policy Coalition,
                                   24
                                        Inc., Second Amendment Foundation, California Gun Rights Foundation and Madison Society
                                   25
                                        Foundation (“Plaintiffs”), will and hereby do move this Court for the issuance of an order
                                   26
                                        granting summary judgment in Plaintiffs’ favor, and against Defendants Xavier Becerra, in his
                                   27
                                        official capacity as Attorney General of California, Brent E. Orick, in his official capacity as
                                   28
                                        Acting Chief of the Department of Justice Bureau of Firearms, and Robert D. Wilson, in his


                                                                                          1
                                          PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                                 Case 3:18-cv-07653-JD Document 47 Filed 06/22/20 Page 2 of 3




                                    1   official capacity as Deputy Attorney General (“Defendants”).
                                    2             This motion is made on the grounds that the Defendants’ policies, practices, and customs
                                    3   are being used to deny the right of Plaintiffs Linton, Stewart and Jones, to own/possess and
                                    4   purchase firearms, notwithstanding other state court judgments and proceedings that have
                                    5   specifically set aside, vacated or otherwise dismissed their prior felony convictions, and restored
                                    6   their firearm rights to them; that these policies violate the Second Amendment, the Full Faith and
                                    7   Credit Clause, art. IV § 1, and the Privileges and Immunities Clause, art. IV § 2, and Amend.
                                    8   XIV, § 1 of the U.S. Constitution.
                                    9             In the alternative, if for any reason summary judgment cannot be had, Plaintiffs will and
                                   10   hereby do move for partial summary judgment/summary adjudication pursuant to FRCP 56(a),
                                   11   on each the following claims, individually:
                                   12             Count I: That Plaintiffs are entitled to judgment on their first claim for relief that
                                   13   Defendants’ policies, practices and customs violate the Second Amendment;
SEILER EPSTEIN LLP




                                   14             Count II: That Plaintiffs are entitled to judgment on their second claim for relief that
                Attorneys at Law




                                   15   Defendants’ policies, practices and customs violate the Full Faith and Credit Clause, art. IV § 1
                                   16   of the U.S. Constitution; and/or
                                   17             Count III: That Plaintiffs are entitled to judgment on their third claim for relief that
                                   18   Defendants’ policies, practices and customs violate the Privileges and Immunities Clause, art. IV
                                   19   § 2, and Amend. XIV, § 1 of the U.S. Constitution.
                                   20             Any hearing on the motion will be set by the Court, if necessary.
                                   21             In support of this motion, Plaintiffs and moving parties rely upon this notice of motion
                                   22   and motion, the memorandum of points and authorities, the supporting declarations of the
                                   23   plaintiffs and counsel, and all exhibits attached thereto, their request for judicial notice, all court
                                   24   records and other matters of which the Court may take judicial notice, and all other evidence and
                                   25   argument that the Court may consider upon the hearing of this matter.
                                   26   //
                                   27   //
                                   28


                                                                                             2
                                             PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 47 Filed 06/22/20 Page 3 of 3




                                    1   Dated: June 22, 2020                            SEILER EPSTEIN LLP
                                    2
                                    3                                                   /s/ George M. Lee
                                                                                        George M. Lee
                                    4
                                                                                        Attorneys for Plaintiffs
                                    5
                                    6
                                    7
                                    8
                                    9
                                   10
                                   11
                                   12
                                   13
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                          3
                                          PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
